Order unanimously reversed, without costs, and defendant’s motion granted. Memorandum: Defendant appeals from an order of Special Term which denied its motion to change venue to New York County and granted plaintiffs’ cross motion to retain venue in Oswego County. CPLR 505 (subd [a]) requires that “[t]he place of trial of an action by or against a public authority * * * shall be in the county in which the authority has its principal office or where it has facilities involved in the action.” Oswego County is not a proper county for venue since the authority’s principal office is in New York County and the facilities involved in the action are not located in Oswego. In any event, pursuant to CPLR 510 (subd 3), venue should be set in New York County for the convenience of witnesses. (Appeal from order of Supreme Court, Onondaga County, Murphy, J. — change of venue.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.